Denied and Opinion Filed November 26, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01300-CV

                              IN RE STAN KEITH ODAM, Relator

                   Original Proceeding from the 15th Judicial District Court
                                    Grayson County, Texas
                              Trial Court Cause No. 07-1369-015

                              MEMORANDUM OPINION
                           Before Justices Bridges, Molberg, and Carlyle
                                    Opinion by Justice Carlyle
          Before the Court is relator’s petition for writ of mandamus by which he challenges a trial

court order altering his parental custody, possession, and support rights and obligations.

Entitlement to mandamus relief requires relator to show both that the trial court has clearly abused

its discretion and that he has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and the limited

mandamus record provided to us, we conclude relator has not shown he is entitled to the relief

requested.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).

                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
                                                     JUSTICE

191300F.P05